Appellate Case: 21-8037    Document: 010110613204   Date Filed: 12/02/2021   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                  December 2, 2021
                          _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
     UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

     v.                                                No. 21-8037
                                             (D.C. No. 2:98-CR-00108-SWS-1)
     ORLANDO MORA,                                       (D. Wyo.)

           Defendant - Appellant.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                _________________________________



          This appeal grew out of Mr. Orlando Mora’s service of his sentences

 on six drug crimes. The sentences ranged from 20 years to life

 imprisonment.




 *
       Because oral argument would not materially aid our consideration of
 the appeal, we have decided the appeal based on the briefs and record on
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-8037   Document: 010110613204   Date Filed: 12/02/2021   Page: 2



       Mr. Mora moved for early release under 18 U.S.C. § 3582(c)(1)(A).

 The district court dismissed the motion based on Mr. Mora’s failure to

 establish extraordinary and compelling circumstances. 1

       Finding of no extraordinary and compelling circumstances. In

 considering the merits of the appeal, we apply the abuse-of-discretion

 standard. United States v. Mannie, 971 F.3d 1145, 1147–48 (10th Cir.

 2020). A court abuses its discretion when rendering “a judgment that is

 arbitrary, capricious, whimsical, or manifestly unreasonable.” United

 States v. Lewis, 594 F.3d 1270, 1277 (10th Cir. 2010) (quoting United

 States v. Muñoz-Nava, 524 F.3d 1137, 1146 (10th Cir. 2008)).

       Mr. Mora argues in part that the district court erred in imposing a 30-

 year sentence by misidentifying the sentencing range and failing to

 consider sentence disparities. We reject these arguments.

       According to Mr. Mora, the district court erroneously used conduct

 involving a gun charge, despite his acquittal on this charge, to enhance the

 sentence. This argument reflects a misunderstanding of the convictions.

       Mr. Mora was charged with two gun crimes:

       1.     Count Five involved unlawful possession of a .38 caliber
              handgun.

       2.     Count Six involved unlawful possession of a .22 caliber
              handgun.

 1    Mr. Mora moved for reconsideration; but the district court denied the
 motion, attributing the dismissal to a lack of subject-matter jurisdiction.


                                        2
Appellate Case: 21-8037   Document: 010110613204   Date Filed: 12/02/2021   Page: 3




 Mr. Mora was convicted on Count Six and acquitted on Count Five. Count

 Six involved a violation of the Armed Career Criminal Act, 18 U.S.C.

 § 924(e)(1), which requires a prison term of “not less than fifteen years.”

 The statute, however, does not provide a maximum sentence. As a result,

 the statute effectively provides a minimum term of fifteen years and a

 maximum of life imprisonment. See United States v. Tisdale, 921 F.2d

 1095, 1100 (10th Cir. 1990) (stating that “18 U.S.C. § 924(e)(1) mandates

 a minimum 15-year sentence upon conviction and a maximum of life

 imprisonment”); see also United States v. Turrieta, 875 F.3d 1340, 1341

 (10th Cir. 2017) (“The [Armed Career Criminal Act, 18 U.S.C. § 924(e)(1)]

 provides a 15-year mandatory minimum and increases the maximum

 sentence to life imprisonment if the defendant has three prior convictions

 for a ‘violent felony.’”). So the district court properly considered the

 maximum sentence on Count Six as life imprisonment.

       According to Mr. Mora, the original sentence was tainted by a failure

 to consider lighter sentences for his codefendants. 2 But the district court

 acknowledged discretion to consider disparities in the sentences with


 2
       This argument consists of a single sentence: “The district court
 overlooked Mora’s sentencing disparities among defendant’s [sic] which
 were four including Mora, none of the other defendant’s [sic] served more
 than five years.” Appellant’s Br. at 6.




                                        3
Appellate Case: 21-8037   Document: 010110613204    Date Filed: 12/02/2021   Page: 4



 codefendants. The court simply concluded that the codefendants had not

 been similarly situated to Mr. Mora. He does not identify any errors in the

 district court’s reasoning.

         Mr. Mora argues that even if the initial sentence had been proper,

 early release was justified based on the COVID-19 pandemic, his minimal

 disciplinary record, and his extraordinary rehabilitation. The district court

 rejected these arguments, reasoning that Mr. Mora had a lengthy

 disciplinary record, hadn’t identified any medical conditions elevating his

 risk from infection, and had garnered extensive coursework and

 involvement in rehabilitative programs largely because he had spent so

 many years in prison. Mr. Mora again fails to identify any flaws in the

 district court’s reasoning.

         According to Mr. Mora, the district court failed to consider his

 informal support for other inmates. But in district court, Mr. Mora didn’t

 rely on informal support for other inmates. The district court couldn’t

 abuse its discretion by failing to consider an argument that hadn’t been

 made.

         Alleged failure to consider the statutory sentencing factors. Mr.

 Mora also argues that the district court should have considered the

 statutory sentencing factors. See 18 U.S.C. § 3553(a). But the district court

 had no need to consider these sentencing factors because the failure to

 show extraordinary, compelling circumstances would have prevented early


                                        4
Appellate Case: 21-8037   Document: 010110613204   Date Filed: 12/02/2021   Page: 5



 release. See United States v. Hald, 8 F.4th 932, 936–37 (10th Cir. 2021)

 (“[D]istrict courts are free to deny relief on the basis of any one of

 § 3582(c)(1)’s requirements without considering the others.”).

       Accordingly, we affirm the dismissal of Mr. Mora’s motion for early

 release.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        5